DETAILED ACTION
	This is in response to communication received on 5/5/21.

Reasons for Allowance
Claims 1, 7, 9, 11, 13-15, 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim 1 contains the following limitations which, when viewed within the overall context of the claim, is not taught nor suggested by the prior art one record: depositing a TiO2 coating composition onto the rinsed cotton textile, wherein the TiO2 coating composition contains TiO2 nanoparticles, methanol, and an organic acid, and the depositing forms a coated textile, wherein the TiO2 coating composition fully coats the cotton textile during the depositing… wherein the irradiating forms hydrogen bonds between the TiO2 nanoparticles and surfaces of individual fibrils of the cotton textiles.
Specifically, the closest prior art on record is William Morris "Synthesis of an Antimicrobial Textile Coating" hereinafter MORRIS. MORRIS teaches a process in which a textile frabric is submersed in a titantia nanosol containing the titania nanoparticles, ethanol and nitric acid for 2.5 minutes at room temperature (as MORRIS does not state what temperature that submersion takes place in, it is the position of the Examiner it takes place at room temperature), and that this fabric is pressed and then heated and dried in a 60°C oven for five minutes or at 115°C to facilitate attachment to the fibers (see page 10 of MORRIS). This process taught by MORRIS differs for the claimed invention in the composition of the coating, the ultraviolet light irradiation, the concentration of the titania particles, the anatase phase of the titania particles, and the 2 nanoparticles and the surfaces of the individual fibrils of the textile.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717